Exhibit 10.3
Execution Version
INTEREST GUARANTY
This INTEREST GUARANTY (this “Guaranty”), dated as of September 14, 2020, is
made by ALEXANDER’S, INC., a Delaware corporation, having an address at c/o
Alexanders, Inc., 210 Route 4 East, Paramus, New Jersey 07652 (the “Guarantor”),
to JPMORGAN CHASE BANK, N.A., a national banking association (together with its
successors and/or assigns, the “Administrative Agent”), as administrative agent
for the benefit of the “Lenders” (each a “Lender” and collectively, together
with each of their successors and/or assigns, the “Lenders”) under that certain
Loan Agreement hereinafter defined.
RECITALS:
WHEREAS, pursuant to a certain Loan Agreement, dated as of August 5, 2015, by
and among 731 Retail One LLC, a Delaware limited liability company, and 731
Commercial LLC, a Delaware limited liability company (jointly, severally and
collectively, the “Borrower”), the Administrative Agent and the lenders party
thereto, as amended by that certain Waiver and Amendment No. 1 to Loan
Agreement, dated as of October 10, 2019, by and among the Borrower, the
Administrative Agent and the Lenders and consented to by the Guarantor, as
further amended by that certain letter agreement dated August 19, 2020, by and
among, the Borrower, the Administrative Agent and the Lenders, and consented to,
acknowledged and agreed by the Guarantor (as amended, the “Initial Loan
Agreement”), the Lenders made a loan in the principal amount of $350,000,000
(the “Loan”);
WHEREAS, concurrently herewith the Borrower, the Guarantor, the Administrative
Agent and the Lenders are entering into that certain Omnibus Amendment to Loan
Documents and Reaffirmation of Borrower and Guarantor dated as of the date
hereof (the “Omnibus Amendment”; the Initial Loan Agreement, as amended by the
Omnibus Amendment, and as may be further amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), which Omnibus Amendment,
amends the Loan Agreement to, among other things, extend the maturity date of
the Loan;
WHEREAS, the Guarantor has derived financial and other benefits from the Loan
and expects to derive financial and other benefits from the modification to the
Loan as set forth in the Omnibus Amendment;
WHEREAS, it is a condition to the Administrative Agent and the Lenders executing
the Omnibus Amendment that the Guarantor execute and deliver this Guaranty to
the Administrative Agent for the benefit of the Lenders, and the Lenders are
unwilling to enter into the Omnibus Amendment unless this Guaranty is so
delivered by the Guarantor; and
WHEREAS, any capitalized term used herein and not otherwise defined shall have
the meaning ascribed to such term in the Loan Agreement.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and in
order to induce the Lenders to enter into the Omnibus Amendment, the Guarantor
hereby agrees for the benefit of the Administrative Agent and the Lenders as
follows:
1.Guaranty
Subject to the terms and conditions set forth herein, the Guarantor absolutely
and unconditionally guarantees to the Administrative Agent and the Lenders and
their successors, endorsees and assigns, the prompt payment when due of all
interest accruing on the unpaid principal amount of the Loan (including interest
accruing before or after maturity or acceleration of the Loan or before or after
the commencement of any bankruptcy or insolvency proceeding by or against the
Borrower, whether or not allowed in such proceeding) (collectively, the
“Interest Guaranteed Obligations”); provided, however, the Interest Guaranteed
Obligations shall exclude (w) interest accruing at the Default Rate (for the
avoidance of doubt, the foregoing exclusion shall not limit or restrict
ny-1975336

--------------------------------------------------------------------------------



the Guarantor’s obligations hereunder to pay the Default Rate Guaranteed
Obligations (as defined below)), (x) interest accruing on any protective
advances made by the Administrative Agent or any Lender or any other increases
or additions to the Loan (including, without limitation, pursuant to Section
11.3 of the Loan Agreement) not expressly requested by the Borrower and
memorialized in an amendment to the Loan Agreement (and the term “unpaid
principal amount” as used in this paragraph and the final paragraph of this
Section 1 shall exclude any protective advances, increases or additions), (y)
amounts owing under Section 2.8 of the Loan Agreement, and (z) amounts owing
under Section 2.9 of the Loan Agreement (except to the extent amounts owing
under Section 2.9 of the Loan Agreement are owing on account of Eurodollar
Borrowings having an Interest Period of greater than one month, which such
amounts shall be deemed Interest Guaranteed Obligations).
The Guarantor acknowledges that one or more demands for payment may be made
under this Guaranty.
Notwithstanding anything to the contrary set forth herein, the Guarantor shall
only be liable for the Interest Guaranteed Obligations that accrue or are
incurred prior to the earliest of (a) repayment in full of the Loan and all
other sums due in connection therewith, (b) completion of a foreclosure of the
Mortgage with respect to the Mortgaged Property, and (c) the date the Borrower
has made a Valid Tender (as defined below) to the Administrative Agent, or its
successor or assignee, or nominee or designee of any of the foregoing (the
Administrative Agent or such successor, assignee, nominee or designee, a
“Successor Owner”) of an assignment and conveyance of the Mortgaged Property
(the “Property Conveyance”). The Guarantor shall cause the Borrower to provide
the Administrative Agent with a minimum of forty-five (45) calendar days’ notice
(the “Tender Notice”) of its intention to so tender the Property Conveyance to a
Successor Owner and no tender of a Property Conveyance shall be a Valid Tender
unless, in addition to the full satisfaction of the other conditions set forth
in the remainder of this Section 1, such Tender Notice has been given; provided,
however, (i) except as provided in the immediately following subclause (ii), no
Tender Notice may be provided hereunder until the occurrence of an Event of
Default that is continuing at the time the Tender Notice is provided, and (ii)
if no Event of Default shall then be continuing, a Tender Notice may be provided
not more than one hundred and twenty (120) days prior to the Maturity Date,
provided that a Valid Tender pursuant to such Tender Notice shall not occur
prior to the later of (x) the forty-fifth (45th) day after delivery of such
Tender Notice and (y) the occurrence of an Event of Default on the Maturity Date
by reason of the Borrower’s failure to repay the outstanding principal of the
Loan on the Maturity Date. For clarity, the Borrower shall have the right to
revoke a Tender Notice, provided that any subsequent Tender Notice provided
after such revocation shall be irrevocable. The Administrative Agent shall
reasonably cooperate with the Guarantor and the Borrower in a prompt and
diligent manner regarding the Borrower’s satisfaction of the Tender Conditions
(as defined below) that are expressly conditioned upon being satisfactory or
acceptable to the Administrative Agent, including confirming whether any
deliverables are satisfactory or acceptable as presented and, if not, providing
explanations as to why any deliverable is not satisfactory or acceptable,
provided that no such confirmation or explanation shall be required in order for
the Borrower and the Guarantor to perform a Valid Tender hereunder if the
relevant deliverable otherwise meets the standard of satisfaction or acceptance
expressly required hereunder. Furthermore, following the delivery of a Tender
Notice permitted to be delivered hereunder, the Borrower from time to time may
certify to the Administrative Agent in writing that the Borrower, to the best of
its actual knowledge, has satisfied all of the Tender Conditions, or one or more
specified Tender Conditions, and, concurrently with that certification or
thereafter, request in writing for the Administrative Agent to confirm to the
Borrower, in the Administrative Agent’s reasonable judgment based on its actual
knowledge, that all of the Tender Conditions, or such specified Tender
Conditions, have been satisfied, and the Administrative Agent shall so confirm
to the Borrower reasonably promptly after receiving such written request unless
the Administrative Agent believes in its reasonable judgment based on its actual
knowledge that any such Tender Condition has not been satisfied, in which case,
the Administrative Agent shall reasonably promptly after receiving such written
request from the Borrower provide explanations as to why the Administrative
Agent believes such Tender Condition has not been satisfied, provided that no
such certification or request from the Borrower, or response by the
Administrative Agent to such certification or request, shall be required in
order for the Borrower and the Guarantor to perform a Valid Tender hereunder if
the Tender Conditions have otherwise been satisfied. Without limiting the
Guarantor’s obligations hereunder to pay the Default Rate Guaranteed
Obligations, upon the occurrence of any one of the events described in clauses
(a), (b) or (c), upon written request of the Guarantor, the Administrative Agent
shall confirm that such event has occurred and that no further Interest
Guaranteed Obligations accrue, but this shall not be a release of any accrued
and unpaid Interest Guaranteed Obligations, nor shall the failure of the
Administrative Agent to so confirm
- 2 -
ny-1975336

--------------------------------------------------------------------------------



abrogate the occurrence of such event and the termination of the further accrual
of the Interest Guaranteed Obligations. For purposes hereof, a “Valid Tender”
shall occur upon the full satisfaction of the last of all of the following
conditions (the “Tender Conditions”):
(A)As of the date of, and immediately prior to, the Property Conveyance, no Lien
for which the Guarantor is liable under the Leasing Costs Guaranty, dated as of
the date hereof, made by the Guarantor to the Administrative Agent, as the same
may be amended, supplemented or otherwise modified from time to time (the
“Leasing Costs Guaranty”), or under any other Loan Document executed and
delivered by the Guarantor encumbers the Mortgaged Property or any part thereof,
and all contractors, subcontractors, suppliers and other Persons performing work
at the Borrower’s request in connection with the Project the payment of which is
Guarantor’s liability under the Leasing Costs Guaranty or under any other Loan
Document executed and delivered by the Guarantor have been paid in full for work
done to a date not earlier than thirty (30) days prior to the Valid Tender,
except for items in dispute, and, as to such disputed items, the Guarantor or
the Borrower shall (1) have provided a bond (reasonably acceptable to the
Administrative Agent) sufficient to discharge a lien for the disputed amount, or
(2) pursuant to documentation reasonably acceptable to the Administrative Agent
and the Borrower, provided cash collateral to the Administrative Agent in an
amount equal to the amount sought to be recovered by the applicable contractor.
(B)The Property Conveyance shall be effected by the Borrower’s execution (as
applicable) and delivery to the Administrative Agent of the following documents,
originals of which shall accompany the Tender Notice (it is specifically
understood that the Property Conveyance shall include “anti-merger” language
setting forth the intention of the parties that the lien of the Mortgage not be
extinguished, unless otherwise requested by the Administrative Agent, and, upon
the Administrative Agent’s request, the grantee under the Property Conveyance
shall be the Successor Owner, provided that, absent notice given by the
Administrative Agent to the Borrower prior to the delivery of the Tender Notice,
for purposes of a Valid Tender, the Borrower may execute and deliver in blank
the following documents and, to the extent applicable, any other documents
required in connection with the Property Conveyance and shall include the
above-described “anti-merger” language, it being agreed that subsequent to a
Valid Tender the Borrower shall, upon the Administrative Agent’s request,
complete the documents delivered in blank with the name of the Successor Owner
identified by the Administrative Agent and remove such “anti-merger” language,
but in any event the Administrative Agent may so complete the documents and/or
remove such language and the Borrower hereby irrevocably authorizes the
Administrative Agent to do so without any further action or notice to the
Borrower):
i.a bargain and sale deed without covenant as to grantor’s act or similar
warranties or recourse, in recordable form, with respect to the Borrower’s fee
interest in the Mortgaged Property, granting to the grantee all of the
Borrower’s right, title and interest in and to the Mortgaged Property, which
deed shall convey fee title, free from Liens for which Guarantor is otherwise
liable under the Leasing Costs Guaranty or under any other Loan Document
executed and delivered by the Guarantor;
ii.an absolute assignment to the grantee in recordable form, without warranty,
representation or recourse, of all of the Borrower’s right, title and interest
in and to the leases, contracts, licenses and entitlements relating to the
Property;
iii.a certificate as to the Borrower’s non-foreign status; and
iv.a bill of sale (to the extent the Borrower owns any personal property at the
Mortgaged Property), without warranty, representation or recourse.
(C)The Administrative Agent shall have received:
- 3 -
ny-1975336

--------------------------------------------------------------------------------





i.copies of all material service, maintenance and construction contracts
relating to the Mortgaged Property in Borrower’s or its Affiliate’s possession
or control that have not previously been delivered to the Administrative Agent;
ii.a listing of payables, receivables and security deposits relating to the
Mortgaged Property (provided that, so long as the Borrower shall have used good
faith efforts to prepare such listing, the omission of one or more of such items
(if such item is non-material) shall not constitute a failure of this
requirement);
iii.each survey of the Mortgaged Property in the Borrower’s or its Affiliate’s
possession or control that has not been previously delivered to the
Administrative Agent (including in connection with the origination of the Loan);
iv.any necessary consents of members or other constituent entities of the
Borrower to effect the tender of the Mortgaged Property in accordance herewith;
v.a written estoppel addressed to the Administrative Agent (on behalf of the
Lenders) from the “Office Board” as defined in the Condominium Documents
confirming that the Borrower is not in default of any of its material
obligations under the Condominium Documents, except to the extent such default
is the result of insufficient cash flow from the Mortgaged Property or, during a
Cash Management Period, the result of the Administrative Agent’s unwillingness
to apply cash flow from the Mortgaged Property, including cash flow delivered by
or on behalf of the Borrower to the Administrative Agent upon the commencement
of the Cash Management Period, to the payment of the same;
vi.a written summary of all then material pending litigation involving either or
both of the Borrower and the Guarantor; and
vii.except to the extent previously delivered to the Administrative Agent, all
material items of personal property of the Borrower located upon and used in
connection with the operation of the Mortgaged Property, together with all
leases, lease correspondence, keys, combination to locks, plans and
specification, certificates of occupancy, and all occupancy, construction and
operation files related to the Mortgaged Property, all to the extent any of the
above exist and are in the possession or control of the Borrower or its
Affiliate (subject, with respect to any such personal property that is leased or
licensed by the Borrower, to the terms of such leases or licenses), provided
that delivery of one or more of the items described in this clause (vii) may be
effected by the Borrower’s tender of delivery to the Administrative Agent (which
tender may be made by leaving the same at locations within the Mortgaged
Property specifically identified to the Administrative Agent), regardless
whether the Administrative Agent accepts the same.    
(D)As of the date of a Valid Tender, (x) the Borrower and the Guarantor shall
deliver a written release to the Administrative Agent and the Lenders from any
and all claims, actions and liabilities of any nature which the Borrower or the
Guarantor may have against the Administrative Agent or any of the Lenders in
relation to the Loan Documents (collectively, “Claims”); provided, however, the
foregoing shall not in any manner be deemed a release or waiver of (1) any
defense the Guarantor may otherwise have to or in respect of any Claim brought
in any action or proceeding brought against the Guarantor by the Administrative
Agent or any Lender under or in respect of this Guaranty, the Leasing Costs
Guaranty, the Non-Recourse Exceptions Guaranty, dated as of August 5, 2015, made
by the Guarantor to the Administrative Agent, as the same may be amended,
supplemented or otherwise modified from time to time (the “Non-Recourse Carveout
Guaranty”), the Environmental Indemnity and/or any other Loan Document or
otherwise in connection with the Loan or the Mortgaged Property and which
defense is permitted and not otherwise expressly waived pursuant to and in
accordance with the terms of this Guaranty or the other Loan Documents or
otherwise in writing, and (2) any Claims against the
- 4 -
ny-1975336

--------------------------------------------------------------------------------



Administrative Agent, the Lenders or any other released party to the extent such
Claims arise out of or relate to any obligations of the Administrative Agent
hereunder or under the other Loan Documents (or any documents delivered pursuant
to this Section 1) to be performed on or after the date of the Valid Tender and
which Claim is permitted and not otherwise expressly waived pursuant to and in
accordance with the terms of this Guaranty or the other Loan Documents (however
this clause (2) shall not apply to Claims against any released party in respect
of obligations of the owner of the Mortgaged Property that involve matters first
arising prior to the date of Valid Tender), and (y) the Administrative Agent and
the Lenders shall (subject to the provisions of Section 6 below) release the
Guarantor from any and all claims, actions and liabilities arising out of the
Interest Guaranteed Obligations other than those described in clause (E) below
which have not been satisfied as of the date of the Valid Tender or which are
then being contested by the Borrower or the Guarantor (which release may be
provided by the Administrative Agent on behalf of the Lenders). Copies of the
proposed documents referred to in this clause (D) shall accompany the Tender
Notice or be provided within a reasonable period of time thereafter (but in any
event no later than ten (10) Business Days thereafter), and all must be in form
reasonably satisfactory to the Administrative Agent.
(E)The Administrative Agent and the Lenders shall receive payment of all
obligations then owing by the Guarantor as of the date of the Valid Tender under
the Environmental Indemnity, if any, this Guaranty, the Leasing Costs Guaranty,
the Non-Recourse Carveout Guaranty and the other Loan Documents to which
Guarantor is a party, excluding, in each case, any obligations (other than the
Interest Guaranteed Obligations) which are then being contested in good faith by
the Borrower and/or the Guarantor. Promptly following its receipt of a Tender
Notice, the Administrative Agent shall provide the Borrower with an estimated
calculation of the amount payable pursuant to this clause (E).
(F)The Administrative Agent shall receive (including through Section 4.5(b) of
the Loan Agreement) all Excess Cash Flow generated from and after the Event of
Default which caused a demand for payment under this Guaranty, if any, and all
Excess Cash Flow generated prior to such Event of Default that has not been
distributed in accordance with Section 9.22 of the Loan Agreement as of such
Event of Default, together with any accruals for real estate taxes that were
made by the Borrower pursuant to the definition of Excess Cash Flow contained in
the Loan Agreement and not applied by the Borrower to the payment of real estate
taxes.
(G)The Administrative Agent shall receive a written confirmation and agreement
from the Borrower that in the event the Administrative Agent elects subsequent
to a Valid Tender to exercise remedies under the Mortgage and foreclose on the
Mortgaged Property, none of the Borrower, the Guarantor or any other Affiliate
of the Borrower shall file an answer in any such foreclosure action, or contest,
attempt to stay or raise any defense in such foreclosure action.
(H)The Administrative Agent shall receive an amount (if a positive number) equal
to: (x) all Operating Expenses that have accrued and are unpaid as of the
earlier of the date that is (A) the date of Valid Tender and (B) the date of
commencement of a Cash Management Period (the earlier of the dates in clauses
(A) and (B), the “Expense Determination Date”), less (y) all amounts collected
from the Borrower pursuant to Section 4.5(b) of the Loan Agreement, and less (z)
(without duplication of the amounts described in clause (y) above) all amounts
in the Restricted Account and in the Cash Management Account (without
duplication of the amounts in the Restricted Account that are moved to the Cash
Management Account) from and after the Expense Determination Date that have not
been moved to the Borrower’s Account. The Borrower’s and the Guarantor’s
obligation under this clause (H) will in no event exceed the aggregate amount of
the distributions made to Borrower’s owners from cash flow of the Mortgaged
Property during the period commencing eighteen (18) full calendar months prior
to the Expense Determination Date.
If the Administrative Agent, on the one hand, and the Borrower or the Guarantor,
on the other, shall disagree as to one or more payments to be made to the
Administrative Agent hereunder for the satisfaction of a condition to a Valid
Tender, then (i) the Borrower or the Guarantor shall pay over to the
Administrative Agent, on account of the amounts due, the amounts claimed by the
Borrower or the Guarantor to be the correct amounts, (ii)
- 5 -
ny-1975336

--------------------------------------------------------------------------------



any such condition, solely for purposes of determining the Valid Tender, shall
be deemed satisfied, (iii) the Guarantor and the Borrower shall be jointly and
severally liable to the Administrative Agent, on behalf of the Lenders, for the
payment of any additional amounts determined to be owed in accordance with the
provisions below, and (iv) the dispute shall be submitted for settlement by
arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The
dispute shall be heard by a single arbitrator, unless the additional amounts
claimed by the Administrative Agent exceed in the aggregate $1,000,000, in which
case the dispute shall be heard by a panel of three arbitrators. The place of
arbitration shall be New York, New York. The arbitration shall be governed by
the laws of the State of New York. Each party will, upon written request of the
other party, promptly provide the other with copies of all relevant documents.
There shall be no other discovery allowed. The arbitration will be based on the
submission of documents and there shall be no in-person or oral hearing. The
award shall be made within three (3) months of the filing of the notice of
intention to arbitrate (demand), and the arbitrator(s) shall agree to comply
with this schedule before accepting appointment. However, this time limit may be
extended by the arbitrator(s) for good cause shown, or by mutual agreement of
the parties. The arbitrator(s) will have no authority to award punitive or other
damages not measured by the prevailing party's actual damages, except as may be
required by statute. The arbitrator(s) shall not award consequential damages in
any arbitration initiated under this section. Any award in an arbitration
initiated under this clause shall be limited to monetary damages and shall
include no injunction or direction to any party other than the direction to pay
a monetary amount. The prevailing party shall be entitled to an award of
reasonable attorney fees and costs.
Nothing contained herein shall be construed so as to obligate the Administrative
Agent to accept the Property Conveyance (and no recording of the Property
Conveyance by the Borrower shall occur until the Borrower and the Guarantor
shall have received written acceptance thereof from the Administrative Agent),
and written notice by the Administrative Agent of its election to reject the
Property Conveyance shall constitute a termination and cancellation of the
Property Conveyance (and the same shall be void ab initio) and ownership of the
Mortgaged Property shall remain with the Borrower so long as such written notice
does not indicate that the Administrative Agent intends to pursue foreclosure of
the Mortgage; provided, however, that such rejection of the Property Conveyance
shall not impair the existence of the Valid Tender and the release of the
Guarantor of the Interest Guaranteed Obligations accruing after the Valid Tender
if the conditions to such Valid Tender have otherwise been fully satisfied.
Notwithstanding anything contained herein, in the event that a Valid Tender
occurs, the Property Conveyance is recorded, and thereafter the conveyance of
the Mortgaged Property is set aside or otherwise invalidated for any reason
(whether pursuant to bankruptcy proceedings or otherwise), the limitation of
obligations described in clause (c) of the first sentence of third paragraph of
this Section 1 shall not be effective and such Valid Tender shall be void ab
initio and the Guarantor shall be fully liable for all of the Interest
Guaranteed Obligations as if such Valid Tender had never occurred and the
Mortgaged Property had never been conveyed (a “Reinstatement”); provided,
however, a Reinstatement shall not occur if (a) the Property Conveyance is set
aside or invalidated in an involuntary bankruptcy of the Borrower or otherwise
as a result of any action of any type, whether similar or dissimilar to an
involuntary bankruptcy, brought by a Person other than the Borrower or an
Affiliate of the Borrower, (b) the Administrative Agent provides its written
agreement or consent to the set aside or invalidation of the Property
Conveyance, or (c) the Administrative Agent has not timely and in a reasonably
diligent manner asserted defenses available to it against such set aside or
invalidation. The provisions of this paragraph will be and remain effective
notwithstanding any contrary action which may have been taken by the Guarantor
in reliance upon the limitation of the Interest Guaranteed Obligations, and any
such contrary action so taken will be without prejudice to the Administrative
Agent’s and the Lenders’ rights hereunder and will be deemed to have been
conditioned upon the conveyance of the Mortgaged Property to a Successor Owner
having become final and irrevocable, except where Reinstatement is not required
as set forth above.
In the event that the Interest Guaranteed Obligations are limited pursuant to
the provisions set forth above, it is expressly understood and agreed that
nothing contained herein shall be construed so as to limit, modify or otherwise
adversely affect the obligations and liabilities of the Guarantor with respect
to any continuing liability in respect of the Environmental Indemnity, the
Leasing Costs Guaranty, the Non-Recourse Carveout Guaranty or any other Loan
Document to which the Guarantor is a party. Notwithstanding the foregoing or
anything to the contrary contained herein or in any of the other Loan Documents,
by its acceptance hereof, the Administrative Agent and each Lender hereby agree
that any actual or attempted Property Conveyance by the Borrower or the
Guarantor
- 6 -
ny-1975336

--------------------------------------------------------------------------------



pursuant to the terms of this Guaranty shall in no event constitute a general
assignment for the benefit of the creditors of the Borrower for purposes of the
Non-Recourse Carveout Guaranty or any of the other Loan Documents and that the
execution and delivery by the Guarantor of this Guaranty and/or the Leasing
Costs Guaranty, or the performance of the Guarantor’s obligations hereunder
and/or thereunder, shall not constitute a breach of the Loan Documents or give
rise to any claim against the Guarantor under the Non-Recourse Carveout
Guaranty.
    Notwithstanding anything to the contrary contained herein, and whether or
not a Valid Tender has previously been made and the Guarantor has previously
been released from the Interest Guaranteed Obligations accruing after a Valid
Tender:
(I)    if the Borrower, the Guarantor or any other Affiliate of the Borrower
fails to comply with the written agreement and confirmation described in clause
(G) above and such failure is not remedied within two (2) Business Days after
the Administrative Agent provides written notice of such failure to the
Borrower, or
(II)    if the Borrower or the Guarantor fails to comply with:
(x)    Section 5(a) of the Environmental Indemnity in connection with an
environmental assessment or audit obtained pursuant to the second sentence of
Section 5(a) of the Environmental Indemnity or, if no environmental assessment
or audit is obtained pursuant to the second sentence of Section 5(a) of the
Environmental Indemnity, then in connection with the first environmental
assessment or audit obtained pursuant to clause (iii) of the first sentence of
Section 5(a) of the Environmental Indemnity (provided no conveyance of the
Mortgaged Property following a Valid Tender, foreclosure or deed in lieu thereof
shall have been effected prior thereto and Administrative Agent requests such
environmental assessment or audit not later than one hundred and twenty (120)
days after the occurrence of the Event of Default referred to in said clause
(iii)), or
(y)    Section 9.21 of the Loan Agreement in connection with an appraisal
pursuant to clause (a)(ii) of the first sentence of Section 9.21 of the Loan
Agreement or, if no appraisal is obtained pursuant to clause (a)(ii) of the
first sentence of Section 9.21 of the Loan Agreement, then in connection with
the first appraisal obtained pursuant to clause (a)(i) of the first sentence of
Section 9.21 of the Loan Agreement (provided no conveyance of the Mortgaged
Property following a Valid Tender, foreclosure or deed in lieu thereof shall
have been effected prior thereto and Administrative Agent requests such
appraisal not later than one hundred and twenty (120) days after the occurrence
of the Event of Default referred to in said clause (a)(i)),
and, in either case, (i) to the extent such failure is the failure to pay when
due the cost of such environmental assessment or audit to the Person performing
such environmental assessment or audit or the cost of such appraisal to the
Person performing such appraisal, or such failure can be remedied by providing
access to the Mortgaged Property or by delivering financial, leasing or other
reporting routinely prepared by the Borrower (or on behalf of the Borrower),
such failure is not remedied within fourteen (14) days after the Administrative
Agent provides written notice of such failure to the Borrower, or (ii) to the
extent such failure is not the failure to pay when due the cost of such
environmental assessment or audit to the Person performing such environmental
assessment or audit or the cost of such appraisal to the Person performing such
appraisal, and such failure cannot be remedied by providing access to the
Mortgaged Property or by delivering financial, leasing or other reporting
routinely prepared by the Borrower (or on behalf of the Borrower), the Borrower
fails to commence reasonably diligent efforts to remedy such failure within
fourteen (14) days after the Administrative Agent provides written notice of
such failure to the Borrower, or having commenced such efforts within such
fourteen (14) day period, thereafter fails to use reasonably diligent efforts to
remedy such failure,
- 7 -
ny-1975336

--------------------------------------------------------------------------------





then, in each case of (I) and (II) above, the Guarantor shall pay to the
Administrative Agent (on behalf of the Lenders) interest accruing on the unpaid
principal amount of the Loan at the Default Rate from the date of such failure
until such failure is remedied (the “Default Rate Guaranteed Obligations”; the
Interest Guaranteed Obligations and the Default Rate Guaranteed Obligations,
collectively, the “Guaranteed Obligations”).
2.Financial Covenants
The Guarantor warrants, represents and covenants to the Administrative Agent and
the Lenders that: (a) the Guarantor is and shall remain solvent; (b) the
financial statements delivered by Guarantor are true and correct in all material
respects as of the date of such financial statements; (c) there has been no
Material Adverse Change in the financial condition of Guarantor since the date
of such most recently delivered financial statements, (d) the Guarantor shall
comply with the financial reporting requirements applicable to the Guarantor
that are set forth in Section 8.2 of the Loan Agreement, (e) as of the date
hereof Guarantor has a Net Worth greater than the Guarantor’s Minimum Net Worth
and Liquid Assets greater than Guarantor’s Minimum Liquid Assets, and (f)
Guarantor shall at all times maintain a Net Worth of not less than Guarantor’s
Minimum Net Worth and Liquid Assets of not less than Guarantor’s Minimum Liquid
Assets.
3.Representations and Warranties
The Guarantor represents and warrants to the Administrative Agent that:
a.Power and Authority. The Guarantor has the full power and authority to execute
and deliver this Guaranty and to perform its obligations hereunder; the
execution, delivery and performance of this Guaranty by the Guarantor has been
duly and validly authorized; and all requisite action has been taken by the
Guarantor to make this Guaranty valid and binding upon the Guarantor and
enforceable in accordance with its terms.
b.Binding Agreement. This Guaranty constitutes the valid and legally binding
obligations of the Guarantor and is enforceable in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally.
c.Litigation. Except as disclosed in Guarantor’s financial statements, there is
no litigation, administrative proceeding, investigation or other legal action
(including any proceeding under any state or federal bankruptcy or insolvency
law) pending or, to the knowledge of Guarantor, threatened, against the
Guarantor which if adversely determined would have a Material Adverse Effect.
d.Required Consents. All consents, approvals and authorizations, if any,
required for the execution, delivery and performance of this Guaranty have been
obtained, and no other consent, authorization or approval of, filing with,
notice to, or exemption by, any Governmental Authority or other Person (except
for those which have been obtained, made or given) is required to authorize, or
is required in connection with the execution, delivery and performance of this
Guaranty or is required as a condition to the validity or enforceability of this
Guaranty. No provision of any applicable statute, law (including, without
limitation, any applicable usury or similar law), rule or regulation of any
Governmental Authority prevents the execution, delivery or performance of, or
affects the validity of, this Guaranty.
e.No Conflicting Agreement. The Guarantor is not in default under any mortgage,
indenture, contract or agreement to which it is a party or by which it or any of
its properties is bound which, in any case, would have a material adverse effect
on the Guarantor’s ability to perform its obligations under this Guaranty. The
execution, delivery or carrying out of the terms of this Guaranty will not
result in the breach of any term or provision of any of the Guarantor’s
organizational documents or constitute a default thereunder, or result in the
creation or imposition of, or obligation to create, any lien or other
encumbrance upon any property of the Guarantor or result in a breach of or
require the mandatory repayment of or other acceleration of payment under or
pursuant to the terms of any such mortgage, indenture, contract or agreement.
- 8 -
ny-1975336

--------------------------------------------------------------------------------





f.Compliance with Applicable Laws. The Guarantor is not in default with respect
to any judgment, order, writ, injunction, decree or decision of any Governmental
Authority which, in any case, would have a material adverse effect on the
Guarantor’s ability to perform its obligations under this Guaranty.
4.Reserved
5.Unconditional and Continuing Nature of Guaranty
a.Unconditional Guaranty. The obligations of the Guarantor hereunder are
absolute and unconditional, under all circumstances and irrespective of the
genuineness, validity, regularity, discharge, release or enforceability of the
Loan Documents, or of any instrument evidencing the Loan or of any collateral
therefor or of the existence or extent of such collateral or of the obligations
of the Guarantor under this Guaranty or any other guaranty relating to the Loan.
b.Modification of Agreements. The Guarantor agrees that the Administrative Agent
or any Lender may at any time and from time to time, either before or after the
maturity thereof, without notice to or further consent of the Guarantor, extend
the time of payment of, exchange, release, substitute or surrender any
collateral for, renew or extend any of the Loan, or, with the consent of the
Borrower, (x) change the amount of the Loan, (y) increase the interest rate on
the Loan, or (z) otherwise change the Interest Guaranteed Obligations, and may
also make any agreement with the Borrower or with any other party to or person
liable on any of the Loan (including, without limitation, the Guaranteed
Obligations), or any guarantor of or hypothecator of collateral or other surety
for the Loan (including, without limitation, the Guaranteed Obligations) or any
interest therein, for the extension, renewal, payment, compromise, discharge or
release thereof, in whole or in part, or for any modification of the terms
thereof or of any agreement between the Administrative Agent, the Lender and the
Borrower or any such other party or person, without in any way impairing or
affecting this Guaranty.
c.Continuing Guaranty. This is a continuing Guaranty and shall remain in full
force and effect and be binding upon the Guarantor and the Guarantor’s
successors and assigns until released in accordance with subsection (e) below.
If any of the present or future Guaranteed Obligations are guaranteed by Persons
in addition to the Guarantor, the death, release or discharge in whole or in
part, or the bankruptcy, liquidation or dissolution of one or more of them,
shall not discharge or affect the Guaranteed Obligations of the Guarantor under
this Guaranty. In addition, the death, release or discharge in whole or in part,
or the bankruptcy, liquidation or dissolution of any of the Persons comprising
the Guarantor shall not discharge or affect the liabilities of any of the other
Persons comprising the Guarantor under this Guaranty.
d.Guaranty of Payment. This Guaranty is a guaranty of payment and not of
collection, and neither the Administrative Agent nor the Lenders shall be under
any obligation to take any action against the Borrower or any other person
liable with respect to any of the Guaranteed Obligations or resort to any
collateral security securing any of the Guaranteed Obligations or this Guaranty
as a condition precedent to the Guarantor being obligated to make payment and
perform as agreed herein.
e.Release. Upon the indefeasible repayment in full of the Loan and all other
sums due in connection therewith, or to the extent otherwise provided in Section
1 above, the liability of the Guarantor under this Guaranty shall be
automatically released.
6.Reinstatement
This Guaranty shall continue to be effective or shall be reinstated, as the case
may be, if at any time payment of all or any part of any payment made under this
Guaranty is rescinded or must be restored or returned by the Administrative
Agent, any Lender or any Successor Owner or otherwise, whether under any
reorganization, bankruptcy, receivership or insolvency proceeding or otherwise;
and the Guarantor agrees that it will indemnify the Administrative Agent, the
Lenders and any such Successor Owner on demand for all out-of-pocket costs and
- 9 -
ny-1975336

--------------------------------------------------------------------------------



expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by the Administrative Agent, any of the Lenders or such
Successor Owner in connection with such rescission or restoration, including any
such out-of-pocket costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar under any bankruptcy, insolvency or similar law.
7.Waivers
The Guarantor hereby waives for the benefit of the Administrative Agent and the
Lenders:
a.Waiver of Notice, Presentment. Notice of the acceptance of this Guaranty and
of the making of the Loan or extensions of credit or the incurrence of any other
obligation by the Borrower pursuant to the Loan Documents, presentment to or
demand of payment from anyone whosoever liable upon the Indebtedness or any of
the Guaranteed Obligations, protest, notice of presentment, non-payment or
protest and notice of any sale of collateral security or any default of any
sort.
b.Waiver of Claims. Any rights to claim or interpose any defense, counterclaim
or offset of any nature and description which it may have or which may exist
between and among the Administrative Agent, any Lender, the Borrower and/or the
Guarantor or to seek injunctive relief.
c.Subrogation. Until such time as the Administrative Agent and the Lenders shall
have been indefeasibly paid in full all of the Indebtedness, the Guarantor
subordinates any rights to be subrogated to the rights of the Administrative
Agent and the Lenders with respect to the Guaranteed Obligations and the
Guarantor subordinates any right to, and agrees that it will not institute or
take any action against the Borrower seeking, contribution, reimbursement or
indemnification by the Borrower with respect to any payments made by the
Guarantor to the Administrative Agent or the Lenders.
d.WAIVER OF JURY TRIAL.  EACH PARTY HERETO (AND THE ADMINISTRATIVE AGENT AND THE
LENDERS BY THEIR ACCEPTANCE OF THIS GUARANTY) HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (AND THE ADMINISTRATIVE AGENT AND
THE LENDERS BY THEIR ACCEPTANCE OF THIS GUARANTY) (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION .
e.WAIVER OF SPECIAL DAMAGES. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
THE GUARANTOR AND (BY THEIR ACCEPTANCE OF THIS GUARANTY) THE ADMINISTRATIVE
AGENT AND THE LENDERS AGREES THAT IT SHALL NOT ASSERT, AND HEREBY WAIVES, ANY
CLAIM AGAINST THE GUARANTOR AND THE ADMINISTRATIVE AGENT AND THE LENDERS, AS
APPLICABLE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS GUARANTY OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE LOAN OR THE USE OF THE PROCEEDS THEREOF.
f.Other Defenses. Any defense or benefits that may be derived from or afforded
by laws which limit the liability of or exonerate guarantors or sureties, or
which may conflict with the terms of this Guaranty.
- 10 -
ny-1975336

--------------------------------------------------------------------------------





8.Miscellaneous
a.Successors and Assigns. This Guaranty shall bind the undersigned, its legal
representatives, successors, and assigns and shall inure to the benefit of the
Administrative Agent, the Lenders and their successors, endorsees and assigns.
b.Enforcement of Loan Documents. The obligations of the undersigned are in
addition to, and not in diminution of, the obligations of the Borrower and the
Guarantor under any other Loan Document. No failure on the part of the
Administrative Agent to exercise, and no delay in exercising, any right, remedy
or power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise by the Administrative Agent of
any right, remedy or power hereunder or under any other Loan Document preclude
any other or future exercise thereof or the exercise of any other right, remedy
or power.
c.Liabilities Unimpaired. The liability of the Guarantor under this Guaranty
shall not be limited or impaired by reason of any amendment, waiver or
modification of the provisions of any Loan Document, the release or substitution
of any collateral securing the Loan, any transfer of the Project or any part
thereof to the Administrative Agent or its nominee, any failure on the part of
the Administrative Agent or the Lenders to record or otherwise perfect any lien
or security interest in any such collateral, any sale or transfer of the Project
or any part thereof or any determination that any Loan Document is illegal or
unenforceable
d.Reserved.
e.Guarantor’s Acknowledgements. The Guarantor hereby acknowledges (i) receipt
and approval of the Mortgage, the Loan Agreement and each Loan Document referred
to therein, and (ii) it has derived or expects to derive a financial or other
benefit from each and every obligation incurred by the Borrower to the
Administrative Agent and the Lenders under or pursuant to the Mortgage and the
other Loan Documents.
f.Assignment. This Guaranty may be assigned by the Administrative Agent on
behalf of the Lenders and its benefits shall inure to any such assignee, in each
case, as assigned in accordance with the terms of the Loan Agreement.
g.Post Default Interest. The Guarantor agrees that any of the Guaranteed
Obligations which are not paid within ten (10) Business Days of the
Administrative Agent’s demand shall accrue interest at the Default Rate until
paid in full, all such interest being payable to the Administrative Agent for
the benefit of the Lenders on demand.
h.Governing Law. This Guaranty and the rights and obligations of the parties
hereunder shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York, without regard to principles
of conflict of laws.
i.Headings Descriptive. Section headings have been inserted in this Guaranty for
convenience only and shall not in any way affect the meaning or construction of
any provision hereof.
j.Severability. Every provision of this Guaranty is intended to be severable,
and if any term or provision thereof shall be invalid, illegal or unenforceable
for any reason, the validity, legality and enforceability of the remaining
provisions thereof shall not be affected or impaired thereby, and any
invalidity, illegality or unenforceability in any jurisdiction shall not affect
the validity, legality or enforceability of any such term or provision in any
other jurisdiction.
k.Remedies Cumulative. Each and every right, remedy and power granted to the
Administrative Agent or allowed it by law or other agreement shall be cumulative
and not exclusive of any other, and may be exercised by the Administrative Agent
at any time and from time to time.
- 11 -
ny-1975336

--------------------------------------------------------------------------------





l.Consent to Jurisdiction. The Guarantor hereby irrevocably submits to the
jurisdiction of any State of New York or Federal court sitting in the City of
New York over any suit, action or proceeding arising out of or relating to the
Loan Documents. The Guarantor hereby agrees that the Administrative Agent shall
have the option in its sole discretion to lay the venue of any such suit, action
or proceeding in the courts of the City of New York or the United States of
America located in New York, New York and hereby irrevocably waives to the
fullest extent permitted by law any objection which it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in
such a court and any claim that any such suit, action or proceeding brought in
such a court has been brought in an inconvenient forum. The Guarantor hereby
agrees that a final judgment in any such suit, action or proceeding brought in
such a court shall be conclusive and binding upon it.
m.Entire Agreement. This Guaranty contains the entire agreement and
understanding between the Administrative Agent and the Guarantor with respect to
the subject matter hereof and supersedes all prior agreements and understandings
relating to the subject matter hereof.
n.Amendments. This Guaranty may not be amended except by a writing signed by an
authorized officer of the Guarantor and the Administrative Agent in accordance
with the requirements of Section 12.2 of the Loan Agreement, and compliance with
its terms may not be waived, orally or by course of dealing, without a writing
signed by an authorized officer of the party sought to be charged with such
waiver.
o.Notices. All notices, requests and demands to or upon the Guarantor or the
Administrative Agent shall be in writing and shall be deemed to have been duly
given or served for all purposes if delivered or served in accordance the terms
of with Section 12.1 of the Loan Agreement.
p.Expenses. If any suit or proceeding is instituted by the Administrative Agent
on behalf of itself or the Lenders for the enforcement of any of the provisions
of this Guaranty, the Guarantor shall pay to the Administrative Agent within ten
(10) Business Days of demand, all out-of-pocket expenses of the Administrative
Agent (including reasonable attorneys’ fees and actual disbursements) in
connection with such suit or proceeding, and until such expenses are paid, the
same shall accrue interest at the Default Rate. The obligations of the Guarantor
under this paragraph shall survive any termination of the Guarantor’s other
obligations under this Guaranty.
q.Exculpation of Certain Persons. Notwithstanding anything to the contrary
contained in this Guaranty, no direct or indirect shareholder, partner, member,
principal, Affiliate, employee, officer, trustee, director, agent or other
representative of the Guarantor (each, a “Related Party”) shall have any
personal liability for, nor be joined as a party to any action with respect to,
the payment, performance or discharge of any covenants, obligations or
undertakings of the Guarantor under this Guaranty, and by acceptance hereof, the
Administrative Agent and the Lenders for themselves and their respective
successors and assigns irrevocably waive any and all right to sue for, seek or
demand any such damages, money judgment, deficiency judgment or personal
judgment against any such Related Party under or by reason of or in connection
with this Guaranty. In addition to the foregoing, notwithstanding anything
contained in this Guaranty to the contrary, in no event shall the assets of any
Related Party (including any distributions made by the Guarantor to its direct
or indirect members, partners or shareholders) be available to satisfy any
obligation of the Guarantor hereunder. Nothing contained in this paragraph shall
diminish any of Borrower’s obligations under any of the Loan Documents.
(Remainder of page intentionally left blank; signature page(s) follow.)




- 12 -
ny-1975336


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Guarantor has duly executed and entered into this
Interest Guaranty as of the day and year first above written.
ALEXANDER’S, INC.,
a Delaware corporation




By:    /s/ Alan J. Rice
Name: Alan J. Rice
Title: Secretary
ny-1975336